Citation Nr: 1032300	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus. 

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, secondary to diabetes 
mellitus. 

3.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, secondary to diabetes 
mellitus. 

4.  Entitlement to service connection for chronic lymphedema, 
secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 17, 1980, to August 
26, 1980, and from June 1984 to November 1988.   

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which declined to reopen the claim of entitlement to 
service connection for diabetes mellitus and denied service 
connection for peripheral neuropathy of the bilateral upper 
extremities, peripheral neuropathy of the bilateral lower 
extremities, and chronic lymphedema.

In May 2010, the Veteran presented testimony before the 
undersigned in a videoconference hearing.  A copy of the 
transcript has been associated with the claims folder. 

The issues of service connection for diabetes mellitus, 
peripheral neuropathy of the bilateral upper extremities, 
peripheral neuropathy of the bilateral lower extremities, and 
chronic lymphedema are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service 
connection for diabetes mellitus and the Veteran did not appeal.

2.  Evidence submitted since April 1997 raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The April 1997 RO decision that denied service connection for 
diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In an April 1997 rating decision, the RO denied service 
connection for diabetes mellitus.     

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The April 1997 
rating decision is final because the Veteran did not file a 
timely appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1996).

The Veteran filed this application to reopen his claim in 
February 2006.  The claim of entitlement to service connection 
for diabetes mellitus may be reopened if new and material 
evidence is submitted.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing evidence 
that, by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment records, post-
service treatment records, and a VA examination report.  In 
denying the Veteran's service connection claim in April 1997, the 
RO determined that there was no evidence of diabetes mellitus in 
service or within a year of service discharge.   

To reopen the claim, the new evidence must show that the 
Veteran's diabetes mellitus manifested in service or within a 
year of service discharge.  

Evidence received since the last final decision for the claim of 
service connection for diabetes mellitus includes VA clinical 
records.  Also of record is the Veteran's testimony at his 
hearing before the undersigned.  He testified that he was 
diagnosed with and treated for diabetes mellitus within a year of 
service discharge.  He indicated that he was in a car accident 
within a week of service discharge, he was prescribed medication 
for diabetes mellitus at that time, and shortly thereafter he was 
started on insulin.  He also testified to having symptoms of leg 
swelling, numbness, and tingling ever since service, and which he 
attributes to manifestations of diabetes mellitus.  In recalling 
an event in service when he was recovering from a burn accident, 
he indicated that he took longer to heal and he now believes that 
it was due to his circulation problem from diabetes mellitus.  
The Board notes that the Veteran is competent to state his 
symptoms in service based on his observation and also that he was 
diagnosed with his disability within a year of discharge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (noting that competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions).  As there is now competent evidence 
that the Veteran may have experienced symptoms related to 
diabetes mellitus in service and may have been diagnosed within a 
year of service discharge, the Board finds that he has submitted 
new and material evidence which raises a reasonable possibility 
of substantiating the claim for service connection.  
Consequently, the Board concludes that the claim may be reopened.  
See 38 C.F.R. § 3.156(a) (2009).  To this extent, the appeal is 
granted. 


ORDER

New and material evidence having been received, the application 
to reopen a claim for service connection for diabetes mellitus is 
allowed.  To that extent only, the appeal is granted.

REMAND

The Veteran testified that he received treatment for his diabetes 
mellitus within a year of service discharge from service at the 
University of Kentucky and St. Joseph Hospital in Lexington, 
Kentucky.  In May 2010, he filled out VA Forms 21-4142, 
Authorization and Consent to Release Information to the VA, for 
VA to obtain records from each of these facilities.  However, 
these records have not been obtained.  The Veteran also testified 
to receiving treatment for his lymphedema in Morgantown, West 
Virginia in 2002 and indicated that he had those treatment 
records in his possession.  However, he has not submitted those 
records.  Additionally, in July 2007, the Veteran submitted a VA 
Form 21-4142, Authorization and Consent to Release Information to 
the VA, for records at Lexington, Kentucky Sports Medicine.  
There is no indication that the RO attempted to obtain these 
records.  Finally, the Veteran testified that he has been 
receiving treatment from the VA Medical Centers (VAMC) in 
Lexington and Leestown from 1990 to the present.  Treatment 
records from the VAMC dated up to September 2009 are of record.  
Because VA is on notice that there are records that may be 
applicable to the Veteran's claims and because these records may 
be of use in deciding the claims, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(1), (2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As these records are 
pertinent to the claims, they should be obtained and associated 
with the claims folder on remand.

The Board notes that further development and adjudication of the 
Veteran's claim of entitlement to service connection for diabetes 
mellitus may provide evidence in support of his remaining claims. 
The Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on that issue.  
See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, obtain his records from 
University of Kentucky and St. Joseph 
Hospital in Lexington, Kentucky.  All 
efforts to obtain these records must be 
documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R.
§ 3.159(e)(1) (2009).

2.	Request that the Veteran submit all 
evidence with regard to treatment for his 
lymphedema in Morgantown, West Virginia in 
2002.  The RO should inquire from the 
Veteran whether its assistance is needed 
to obtain these records.  All efforts to 
obtain these records must be documented in 
the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R.
§ 3.159(e)(1) (2009).

3.	With any necessary assistance from the 
Veteran, obtain his records from 
Lexington, Kentucky Sports Medicine.  All 
efforts to obtain these records must be 
documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R.
§ 3.159(e)(1) (2009).

4.	Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the VA Healthcare System since 1990.  
All efforts to obtain these records must 
be documented in the claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; and 
(d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R.
   § 3.159(e)(1) (2009).

5.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


